 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 United States of America,                                Case No.: 2:20-cr-00148-JAD-BNW

 5             Plaintiff
                                                             Order Striking Pro Se Motion
 6 v.                                                        Filed in Violation of LR 11-6(a)

 7 Donnell Henry,
                                                                        ECF No. 74
 8             Defendant

 9

10            Donnell Henry, a criminal defendant represented by counsel, has filed a Motion to

11 Dismiss. 1 Henry cannot personally file motions at this time because he is represented by

12 counsel, and it is his attorney who must file motions on his behalf. Local Rule 11-6(a) explains

13 that “A party who has appeared by attorney cannot while so represented appear or act in the case.

14 This means that once an attorney makes an appearance on behalf of a party, that party may not

15 personally file a document with the court; all filings must thereafter be made by the attorney.” 2

16 Accordingly, if Henry believes that relief is necessary, he must ask his attorney to file the motion

17 for that relief. Henry is cautioned that not all arguments that a defendant believes should be

18 raised are meritorious, and there may be valid legal or strategic reasons that trained counsel

19 would find it unnecessary, improper, or unwise to bring an issue to the attention of the court.

20

21

22

23   1
         ECF No. 74.
     2
         LR IA 11-6(a).
 1         IT IS THEREFORE ORDERED that the Clerk of Court is instructed to STRIKE

 2 Henry’s pro se motion [ECF No. 74] from the docket. Defense counsel is directed to provide a

 3 copy of this order to Henry and consult with him on the issues raised in the now-stricken motion

 4 to determine if a proper motion should be filed by counsel.

 5         DATED: July 14, 2021.

 6

 7                                                     Jennifer A. Dorsey, U.S. District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
